Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 1 of 6 PageID #: 99



                                                                                       a
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

     MAMADOU JOBE,                         CIVIL DOCKET NO. 1:18-CV-1248-P
     Petitioner

     VERSUS                                JUDGE DRELL

     WILLIAM BARR 1,                       MAGISTRATE JUDGE PEREZ-MONTES
     Respondent


                         REPORT AND RECOMMENDATION

         Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

 2241 filed by pro se Petitioner Mamadou Jobe (“Jobe”) (A#088057445), and a Motion

 to Dismiss filed by the Government. (Docs. 1, 16). At the time of filing, Jobe was an

 immigration detainee in the custody of the Department of Homeland Security/U.S.

 Immigration and Customs Enforcement (“DHS/ICE”), detained at the LaSalle

 Detention Center in Jena, Louisiana. Jobe was subsequently transferred to the

 Etowah County Jail in Gadsden, Alabama. Jobe challenges his continued detention

 pending removal under Zadvydas v. Davis, 533 U.S. 678 (2001).

         Because Jobe has been released from detention, the Motion to Dismiss (Doc.

 16) should be GRANTED.




 1 Jobe originally designated former United States Attorney General Jeff Sessions as
 Respondent. The Court automatically substitutes his successor, William Barr, pursuant to
 Fed. R. Civ. P. 25(d).
Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 2 of 6 PageID #: 100



 I.     Background

        Jobe is a native and citizen of Senegal who entered the United States on an

 unknown date and time. (Doc. 9, p. 1). Jobe was ordered removed on November 10,

 2011. (Doc. 9-2, p. 1). According to the Government, the Board of Immigration

 Appeals dismissed Jobe’s appeal on March 20, 2014. (Doc. 9, p. 1). He was placed on

 supervision and released. (Doc. 1-2, p. 2). Jobe was arrested by ICE on December

 14, 2017, and has remained in custody since that date. (Doc. 1-2, p. 2). A request for

 a travel document was submitted to the Consulate General of the Republic of Senegal

 on January 19, 2018. (Doc. 9, p. 1; Doc. 9-1, p. 1).

        On March 5, 2018, ICE issued a “Decision to Continue Detention,” claiming

 that Jobe’s removal was “expected in the reasonably foreseeable future.” (Doc. 9-3, p.

 1).   On June 28, 2018, ICE issued another “Decision to Continue Detention,”

 indicating that it was “currently working with the Government of Senegal to secure

 a travel document.” (Doc. 9-4, p. 1). Because a travel document was “expected,” Jobe

 was ordered to remain in custody. (Doc. 9-4, p. 1). ICE provided the same reasons to

 continue detention in decisions dated October 9, 2018 and January 11, 2019. (Docs.

 9-5, 9-6). Only the March 5, 2018 decision indicates that Jobe’s removal was expected

 in the “reasonably foreseeable future.” (Doc. 9-3, p. 1). Over 16 months have passed

 since that decision was issued.

        According to the Government’s Motion to Dismiss (Doc. 16), Jobe has been

 released pending his removal under an order of supervision.




                                            2
Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 3 of 6 PageID #: 101



 II.   Law and Analysis

       The Government argues that the § 2241 Petition is moot because Jobe has been

 released on supervision, which is all of the relief that he requested. (Doc. 16).

       “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-

 court jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm’n v.

 Geraghty, 445 U.S. 388, 395 (1980). A case becomes moot “when the issues presented

 are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”

 Id. at 396 (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). The case-or-

 controversy requirement “subsists through all stages of federal judicial proceedings,

 trial and appellate.” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (citations omitted). The

 parties must continue to have a “personal stake in the outcome” of the lawsuit. Id.

 Therefore, throughout the litigation, the plaintiff “must have suffered, or be

 threatened with, an actual injury traceable to the defendant and likely to be

 redressed by a favorable judicial decision.” Id.

       Although the Fifth Circuit Court of Appeals has not specifically considered

 whether a Zadvydas challenge to continued detention by an alien under a final order

 of removal is mooted by the alien’s subsequent release on supervision, other circuits

 have so found. See Dien Thanh Ngo v. Johnson, 3:19-CV-976, 2019 WL 3468909, at

 *2 (N.D. Tex. July 17, 2019), report and recommendation adopted, 2019 WL 3459817

 (N.D. Tex. July 31, 2019) (citing Riley v. I.N.S., 310 F.3d 1253, 1257 (10th Cir. 2002)

 (holding that petitioner’s release from detention under an order of supervision mooted

 his challenge to the legality of his extended detention); Nunes v. Decker, 480 F. App’x



                                            3
Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 4 of 6 PageID #: 102



 173, 174–75 (3rd Cir. 2012) (finding appeal moot where the petitioner’s release during

 its pendency provided him the result he sought in his habeas petition and “forestalled

 any occasion for meaningful relief”); Alvarez v. Conley, 145 F. App’x 428, 429 (4th Cir.

 2005) (concluding that the petitioner’s release rendered moot his appeal since his §

 2241 petition only sought release from detention under Zadvydas)). District courts

 in this circuit have likewise found that release on supervision moots a § 2241 petition

 challenging continued detention pending removal where release from custody was the

 only relief sought. See Dien Thanh Ngo, 2019 WL 3468909, at *2; Chen v. Cole, 1:16-

 CV-0025, 2016 WL 7670691, at *1 (W.D. La. Aug. 23, 2016), report and

 recommendation adopted, 2017 WL 89483 (W.D. La. Jan. 9, 2017); Jeune v. Smith,

 11-CV-0903, 2012 WL 827004, at *1 (W.D. La. Jan. 18, 2012), report and

 recommendation adopted, 2012 WL 826985 (W.D. La. Mar. 7, 2012); Singh v.

 Mukasey, No. 3:08-CV-2162, 2009 WL 1097255, at *1 (N.D. Tex. Apr. 22, 2009).

       Jobe requested a release from custody, and the Government has presented

 evidence showing that Jobe has been released under an order of supervision. (Doc.

 16-2). Thus, the § 2241 Petition is moot. If a controversy is moot, the forum court

 lacks subject matter jurisdiction. Carr v. Saucier, 582 F.2d 14, 16 (5th Cir. 1978)

 (citing North Carolina v. Rice, 404 U.S. 244, 246 (1971); Locke v. Board of Public

 Instruction, 499 F.2d 359, 363-364 (5th Cir. 1974)).




                                            4
Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 5 of 6 PageID #: 103



 III.   Conclusion

        Because Jobe has obtained the relief sought in his Petition, IT IS

 RECOMMENDED that the Motion to Dismiss (Doc. 16) be GRANTED and Jobe’s

 Petition for Writ of Habeas Corpus (Doc. 1) be DISMISSED for lack of subject matter

 jurisdiction, WITH PREJUDICE as to the jurisdictional issue and WITHOUT

 PREJUDICE as to the merits of Jobe’s claim. 2

        Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed.R.Civ.P. 72(b), parties

 aggrieved by this Report and Recommendation have 14 calendar days from service of

 this Report and Recommendation to file specific, written objections with the Clerk of

 Court. A party may respond to another party’s objections within 14 days after being

 served with a copy thereof. No other briefs (such as supplemental objections, reply

 briefs, etc.) may be filed. Providing a courtesy copy of the objection to the undersigned

 is neither required nor encouraged. Timely objections will be considered by the

 District Judge before a final ruling.

        Failure to file written objections to the proposed findings, conclusions, and

 recommendations contained in this Report and Recommendation within 14 days from

 the date of its service, or within the time frame authorized by Fed.R.Civ.P. 6(b), shall




 2 Pack v. Yusuff, 218 F.3d 448, 454 (5th Cir. 2000) (“Because the district court did not rule on
 the merits of Pack’s claim, his petition should be dismissed with prejudice regarding the
 jurisdictional issue only, and dismissed without prejudice regarding all other issues.”); Reed
 v. Young, 471 Fed. Appx. 284, 285 (5th Cir. 2012) (unpublished) (because the district court
 lacked jurisdiction, its judgment should reflect that the dismissal was with prejudice as to
 the jurisdictional issue, and without prejudice as to the merits of Reed’s claim).



                                                5
Case 1:18-cv-01248-DDD-JPM Document 19 Filed 09/03/19 Page 6 of 6 PageID #: 104



 bar an aggrieved party from attacking either the factual findings or the legal

 conclusions accepted by the District Judge, except upon grounds of plain error.

                                                               3rd day of
       THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

 September 2019.


                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                          6
